STONE, Circuit Judge
(dissenting). I am compelled to dissent for the reasons following: The statutes of Colorado provide that, “all bills of sale, deeds of trust, and other conveyances of personal property as shall have the effect , of a mortgage or lien upon such property” shall be void “as against the rights and interests of any third person” unless the property be delivered and remain with the mortgagee or the instrument be acknowledged and recorded (Rev. St. Colo. 1908, §§ 521, 512, 513.
As to real estate, the provision is that all “deeds, conveyances, agreements in writing of, or affecting title to real estate or any interest therein,” shall be recorded to be effective against “subsequent bona fide purchasers and encumbrancers by mortgage, judgment or otherwise not having notice thereof” (R. S. Colo. § 694), and the term “real estate” is defined as “ ‘lands, tenements and hereditaments,’ and as embracing all mining claims and other claims, and chattels real” (Rev. St. Colo. 1908, § 707), and the term “deed” as including “mortgages, leases, releases and every conveyance or encumbrance under seal” (section 707). The comprehensive character of these statutory provisions seems clearly to show that they are intended to prevent secret liens of all character on real, personal, or mixed property which, might result in loss to subsequent innocent purchasers, creditors of or dealers with the ostensible owner in possession of the property. . I think that by whatever name this lien may be designated, and whether the property was real or personal, the statutes apply, and make it void as to subsequent creditors. A number of such subsequent creditors appear in the schedule of debts of the bankrupt, and they lost no rights or legal standing in this respect because of the bankruptcy proceeding. The lien therefore is in my judgment void as to the trustee.